Exhibit 10.2

          Original:   TMJ
cc:
  TAA;   CAT
 
  KDM;   TJO
 
  CJN;   PJS
 
  ILP:    

Service Agreement No. 46284
Control No. 931002-288
FTS SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 1st day of November, 1993, by and
between COLUMBIA GAS TRANSMISSION CORPORATION (“Seller”) and UGI UTILITIES, INC.
(“Buyer”).
WHEREAS, Buyer has a pre-order No. 636 FTS Service Agreement with Seller
(No. 34227);
WHEREAS, Buyer has a capacity arrangement serving as agent for a group of
end-users known as XD/LFD pursuant to (1) a “Partial Assignment Under the FTS
Rate Schedule” (No. 38956) with appendices attached thereto, and (2) a “Service
Agreement for Service Under FTS Rate Schedule” with Buyer as agent for XD/LFD
(No. 39523), which arrangement was grandfathered as permitted by Order No. 636
(mimeo at pp. 84-85);
WHEREAS, it is necessary to enter into this FTS Service Agreement with Buyer and
concurrently herewith new FTS Service Agreement (No. 39528) with Buyer as agent
for XD/LFD as part of grandfathering this arrangement pursuant to Order No. 636;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Seller shall perform and Buyer shall receive
service in accordance with the provisions of the effective FTS Rate Schedule and
applicable General Terms and Conditions of Seller’s FERC Gas Tariff, Second
Revised Volume No. 1 (Tariff), on file with the Federal Energy Regulatory
Commission (Commission), as the same may be amended or superseded in accordance
with the rules and regulations of the Commission. The maximum obligation of
Seller to deliver gas hereunder to or for Buyer, the designation of the points
of delivery at which Seller shall deliver or cause gas to be delivered to or for
Buyer, and the points of receipt at which Buyer shall deliver or cause gas to be
delivered, are specified in Appendix A, as the same may be amended from time to
time by agreement between Buyer and Seller, or in accordance with the rules and
regulations of the Commission. Service hereunder shall be provided subject to
the provisions of Part 284.102 of Subpart B of the Commission’s regulations.
Buyer warrants that service hereunder is being provided on behalf of UGI
UTILITIES, INC., a local distribution company.

 

 



--------------------------------------------------------------------------------



 



Service Agreement No. 46284
Control No. 931002-288
FTS SERVICE AGREEMENT (Cont’d)
Section 2. Term. Service under this Agreement shall commence as of November 1,
1993, and shall continue in full force and effect until October 31, 2004, and
from year-to-year thereafter unless terminated by either party upon six
(6) months’ written notice to the other prior to the end of the initial term
granted or any anniversary date thereafter. Pre-granted abandonment shall apply
upon termination of this Agreement, subject to any right of first refusal Buyer
may have under the Commission’s regulations and Seller’s Tariff.
Section 3. Rates. Buyer shall pay Seller the charges and furnish Retainage as
described in the above-referenced Rate Schedule, unless otherwise agreed to by
the parties in writing and specified as an amendment to this Service Agreement.
Section 4. Notices. Notices to Seller under this Agreement shall be addressed to
it at Post Office Box 1273, Charleston, West Virginia 25325-1273, Attention:
Manager — Agreements Administration and notices to Buyer shall be addressed to
it at P. O. Box 12677, 100 Kachel Boulevard, Suite 400, Reading, PA 19612-2677,
Attention: Earl Smith, until changed by either party by written notice.
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements:
FTS Service Agreement No. 34227, effective June 1, 1987, as it may have been
amended, providing for transportation service under the FTS Rate Schedule.
Section 6. Other Obligations. Seller is not obligated to deliver under this
Agreement and the Service Agreement between Seller and Buyer as agent for XD/LFD
(No. 39528), on any one day, an aggregate of more than the maximum daily
quantity set forth in this Agreement. Consequently, for billing purposes, the
aggregate Reservation Charge monthly billing determinants under this Agreement
and Service Agreement No. 39528 shall not exceed shall not exceed the
Transportation Demand set forth in Appendix A hereto.

                            UGI UTILITIES, INC.   COLUMBIA GAS TRANSMISSION
CORPORATION    
 
                        By   /s/ Robert J. Chaney     By   /s/ Barry J. Lowery  
                     
 
  Title   Vice President & General Manager       Title   Manager — Agreements
Admin    

 

 



--------------------------------------------------------------------------------



 



Revision No.
Control No. 1993-10-02 - 0288
Appendix A to Service Agreement No. 46284
Under Rate Schedule FTS
Between (Seller) COLUMBIA GAS TRANSMISSION CORPORATION
and (Buyer) UGI UTILITIES INC
Transportation Demand 50,412 Dth/day
Primary Receipt Points

                                                              F                
                  o                                   o                        
          t                                   n                                
  o               Scheduling   Scheduling     Measuring     t     Measuring    
Maximum Daily   Point No.   Point Name     Point No.     e     Point Name    
Quantity (Dth/Day)  
801
  LEACH     801                       50,412  

 

 



--------------------------------------------------------------------------------



 



Revision No.
Control No. 1993-10-02 - 0288
Appendix A to Service Agreement No. 46284
Under Rate Schedule FTS
Between (Seller) COLUMBIA GAS TRANSMISSION CORPORATION
and (Buyer) UGI UTILITIES INC
Primary Delivery Points

                                                              F                
                    o                                     o                    
                t                                     n                        
            o             Maximum Daily   Scheduling   Scheduling   Measuring  
  t     Measuring     Delivery Obligation   Point No.   Point Name   Point No.  
  e     Point Name     (Dth/Day)  
72
  UGI CORPORATION     72                       50,412  

 

 



--------------------------------------------------------------------------------



 



Revision No.
Control No. 1993-10-02 - 0288
Appendix A to Service Agreement No. 46284
Under Rate Schedule FTS
Between (Seller) COLUMBIA GAS TRANSMISSION CORPORATION
and (Buyer) UGI UTILITIES INC
The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions of Seller’s Tariff is incorporated herein by reference for
the purposes of listing valid secondary interruptible receipt points and
delivery points.
Service changes pursuant to this Appendix A shall become effective as of
NOVEMBER 01, 1993. This Appendix A shall cancel and supersede the previous
Appendix A effective as of N/A, to the Service Agreement referenced above. With
the exception of this Appendix A, all other terms and conditions of said Service
Agreement shall remain in full force and effect.

              UGI UTILITIES, INC.    
 
            By   /s/ Robert J. Chaney                    Its   Vice President &
General Manager    
 
            Date 2/3/97    
 
            COLUMBIA GAS TRANSMISSION CORPORATION    
 
            By   /s/ Barry J. Lowery                   Its   Manager —
Agreements Administration    
 
            Date October 2, 1996    

 

 